DETAILED ACTION
	This is a final Office Action on the merits for application 16/750,620. Receipt of the amendments and arguments filed on 04/14/2021 is acknowledged.
Claims 1-11, 13, 14, and 16-22 are pending.
Claims 12 and 15 are cancelled.
Claims 1-11, 13, 14, and 16-22 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 defines the release strip is applied closer “to the top edge than the top edge,” which renders the claimed invention indefinite since one of ordinary skill in the art would not know how to position a strip closer to an edge with respect to the same edge. For examining purposes and in light of the specification and drawings, the strip is to be positioned closer to the top edge relative to the bottom edge. Moreover, claims 3, 4, and 6-8 are rendered indefinite for their dependencies upon claim 2.
Claims 5, 14, and 20 each define a list of materials which the adhesion enhancing strip is to consist of, which is a closed ended list, yet such a list does not 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 14, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 5, 14, and 20 define a closed ended list of materials which the adhesion enhancing strip is to consist of, yet such a list does not include asphalt as required in the independent claims from which such claims depend from. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-11, 13, 14, and 16-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aschenbeck et al. (U.S. Publication 2017/0321423).
Regarding claim 1, Aschenbeck et al. disclose a shingle comprising:
an asphalt coated substrate (shingle #500 of figure 14 comprises of a single layer shingle #10, which comprises of an asphalt covered substrate, see paragraph 117) having a top face (the top surface of the shingle as depicted in figure 13), a bottom face (the bottom surface of the shingle as depicted in figure 13), a top edge (the top, right edge of the shingle of figure 13), and a bottom edge (the bottom, left edge of figure 13), wherein the top edge is opposite and parallel to the bottom edge (see figure 13);
a reinforcement strip (a reinforcement material strip is used to form the channel #519, see paragraph 119) applied on the top face of the substrate (see figures 13 and 14);
a plurality of granules disposed on the top face of the substrate (see paragraph 117, where a layer of granules are provided on a top surface of the substrate);
an adhesion enhancing strip (#570) applied on the bottom face of the substrate (see figures 13 and 14) and closer to the bottom edge than the top edge (see figure 13), wherein the adhesion enhancing strip includes the asphalt coating material of the substrate (as depicted in figure 33, the adhesion enhancing strip of figure 14 is directly attached to the lower asphalt coating layer of the shingle substrate and thus includes such an asphalt coating material, where the backdust #936 is removed at such a location for better adhesion); and
an adhesive (#580) applied to an exposed face of the adhesion enhancing strip (see figure 14).
In view of the present specification, the adhesion enhancing strip of Aschenbeck et al. can be considered the bottom surface of the lower asphalt coating layer alone, which does not include backdust #936 as depicted in figure 33, or can include the lower asphalt coating layer along with the adhesive strip #570 attached thereto as depicted in the embodiment of figure 14 and thus meet such limitations as defined, where the adhesive applied to the strip can be considered elements #570 and #580 together or element #580 alone, respectively within such alternate readings of the prior art. However, if the Examiner is considered to over broadly interpret the embodiment of figure 14 as comprising of a location where backdust is not present where the strip #570 
Regarding claim 2, Aschenbeck et al. disclose, or in the alternative render obvious, a release strip (#590; figure 17) applied on the bottom face of the substrate and closer to the top edge (the right, top edge of figures 13 and 17) than the bottom edge (see figures 13 and 17 and the 112(b) rejection above).
Regarding claim 3, Aschenbeck et al. disclose, or in the alternative render obvious, the adhesive does not adhere to the release strip (see paragraph 139, where strip of material #590 is a release layer to prevent adhesion to the adhesive layer #580).
Regarding claim 4, Aschenbeck et al. disclose, or in the alternative render obvious, the adhesion enhancing strip is located substantially the same distance from the bottom edge as the release strip is located from the top edge (see figure 17, where the second #570 and third #590 strips are substantially located the same distance from their respective edges in order to overlap one another when stacked respectively with one another).
Regarding claim 5, Aschenbeck et al. disclose, or in the alternative render obvious, the adhesion enhancing strip is formed from a material selected from the group 
Regarding claim 9, Aschenbeck et al. disclose a laminated shingle comprising:
an overlay substrate and an underlay substrate (paragraph 116 refers to the embodiments of figures 13-18 with respect to the use of two sealant lines of different activation temperatures, where paragraph 116 discloses such embodiments can be used on single or two layered shingles and thus disclose a shingle comprising of an overlay and an underlay as depicted in figure 2, where both the overlay and underlay comprise of a respective substrate), wherein the overlay substrate is at least partially coated with asphalt (as taught in figure 2A, the overlay substrate would also comprise of an asphalt coated #23 substrate #22); and
wherein the underlay substrate is at least partially coated with asphalt (as taught in figure 2A, the underlay substrate would comprise of an asphalt coated #33 substrate #32);
wherein a reinforcement strip (a reinforcement material strip is used to form the channel #519, see paragraph 119) applied on a top side of the overlay substrate (see figures 13 and 14, where the reinforcement strip would be similarly positioned upon the overlay substrate to be positioned on the top surface of the shingle thereof); and
wherein a plurality of granules (#25) are disposed on the top surface of the overlay substrate (see figure 2A, where such granules would be provided upon the two layer shingle of the embodiment of figure 13 as well); and
wherein a plurality of granules (#35) are disposed on a top surface of the underlay substrate (see figure 2A, where such features would be provided within the embodiment of figure 13 when a two layer shingle is used therein);
wherein an adhesion enhancing strip (#570) is applied on an exposed face of the underlay substrate (see figures 13 and 14) closer to a bottom edge (the lower edge of figure 13) of the underlay substrate than a top edge of the underlay substrate (see figure 13), wherein the adhesion enhancing strip includes at least a portion of the asphalt coating the underlay substrate (as depicted in figure 33, the adhesion enhancing strip is directly attached to the lower asphalt layer of the shingle substrate and thus includes such an asphalt coating material, where the backdust #936 is removed at such a location for better adhesion); and
wherein an adhesive (#580) is adhered to the adhesion enhancing strip (see figure 14).
As explained above and in paragraphs 89 and 116, Aschenbeck et al. teach that such shingles of the embodiment of figure 13 can be a single or two layer shingle and thus discloses such features as explained above. However, if the Examiner is considered to over broadly interpret Aschenbeck et al. as meeting such limitations, it is highly well known in the art, as taught in figures 1A and 2A and paragraph 89 of Aschenbeck et al., that both single layer and two layer shingles are known and used in the art and are used based on the appearance needed by the user of such a shingle 
Furthermore, in view of the present specification, the adhesion enhancing strip of Aschenbeck et al. can be considered the bottom surface of the lower asphalt coating layer alone, which does not include backdust #936 as depicted in figure 33, or can include the lower asphalt coating layer along with the adhesive strip #570 attached thereto as depicted in the embodiment of figure 14 and thus meet such limitations as defined, where the adhesive applied to the strip can be considered elements #570 and #580 together or element #580 alone, respectively within such alternate readings of the prior art. However, if the Examiner is considered to over broadly interpret the embodiment of figure 14 as comprising of a location where backdust is not present where the strip #570 is located on the shingle, it is highly well known in the art, as evidenced in the embodiment of figure 33 of Aschenbeck et al., that the locations where adhesives and release papers are attached to the substrate of the shingle are constructed such that granules and backdust are not provided in such locations for better adhesion characteristics. Therefore, it would have been obvious to have similarly removed the backdust where the strip #570 is located on the lower asphalt coating layer 
Regarding claim 10, Aschenbeck et al. disclose, or in the alternative render obvious, a release strip (#590; figure 17) applied on an exposed face of the overlay substrate and closer to a top edge of the overlay substrate (the right, top edge of figures 2A, 13, and 17 which would comprise the second edge of the overlay substrate as explained above, where the release strip #590 would be applied thereto in order to properly stack the shingles with one another as taught in figure 12B) than a bottom edge of the overlay substrate (see figures 13 and 17), wherein the top edge of the overlay substrate is opposite and parallel to the bottom edge of the overlay substrate (see figures 2A and 13 and the explanation above). However, if the Examiner is considered to over broadly interpret Aschenbeck et al. as disclosing such features as defined in claim 10, it would have been obvious to have positioned the third strip #590 of figure 17 so as to be on a bottom surface of the overlay substrate in order to properly prevent adhesion of the adhesive with the overlay substrate when the two layer shingle is stacked for transport as depicted in figure 12B.
Regarding claim 11, Aschenbeck et al. disclose, or in the alternative render obvious, the adhesive does not adhere to the release strip (see paragraph 139, where strip of material #590 is a release layer to prevent adhesion to the adhesive layer #580).
Regarding claim 13, Aschenbeck et al. disclose, or in the alternative render obvious, the adhesion enhancing strip is located substantially the same distance from the bottom edge of the underlay substrate as the release strip is located from the top edge of the underlay substrate (see figure 17 and the explanation above, where the 
Regarding claim 14, Aschenbeck et al. disclose, or in the alternative render obvious, the adhesion enhancing strip is formed from a material selected from the group consisting of: polyester, polypropylene, polyamide, polystyrene, PET, polyacrylonitrile, aramid, and combinations thereof (paragraph 112 discloses the first material is a heat sensitive or thermally activated foamed adhesive material, where such a foamed adhesive material can include a polymer foam that includes polyethylene foams as taught in paragraph 113, thus meeting the material as defined in the group of claim 14).
Regarding claim 16, Aschenbeck et al. disclose, or in the alternative render obvious, the adhesion enhancing strip is located such that when the shingle is installed on a roof and partially covers a previously installed shingle, the adhesion enhancing strip substantially overlaps a corresponding reinforcement strip of the previously installed shingle (see figure 15A, where such features would be similarly provided when a two layer shingle is provided as explained above).
Regarding claim 17, Aschenbeck et al. disclose, or in the alternative render obvious, the adhesion enhancing strip is formed from a material with a thickness that causes the adhesive to make contact with the corresponding reinforcement strip (see figures 15 and 15A, where the second strip #570 comprises of a height to allow for nesting of the adhesive in the first strip channel #619 of an adjacent shingle).
Regarding claim 18, Aschenbeck et al. disclose a method of stacking shingles, the method comprising:
placing a first shingle (#500; figure 17) in contact with a second shingle (#500a), the first shingle and the second shingle each having an upper face (#501/501a) coated with a plurality of granules (see paragraph 117), a lower face (#502/502a) having a reinforcement material (#590/590a) and an adhesion enhancing material (#570/570a), and an adhesive (#580/580a) applied to the adhesion enhancing material (see figure 17), wherein the adhesion enhancing strip includes an asphalt coating material (as depicted in figure 33, the adhesion enhancing strip is directly attached to the lower asphalt layer of the shingle substrate and thus includes such an asphalt coating material, where the backdust #936 is removed at such a location for better adhesion);
arranging the first and second shingles such that the first shingle and the second shingle are longitudinally aligned and the first shingle substantially covers the second shingle (see figure 17);
orienting at least one of the first shingle and the second shingle such that the lower face of the first shingle is in contact with the lower face of the second shingle (see figure 17), and
further orienting the first shingle so that the reinforcement material contacts the adhesive of the adhesion enhancing material of the second shingle (see figure 17).
In view of the present specification, the adhesion enhancing strip of Aschenbeck et al. can be considered the bottom surface of the lower asphalt coating layer alone, which does not include backdust #936 as depicted in figure 33, or can include the lower asphalt coating layer along with the adhesive strip #570 attached thereto as depicted in the embodiment of figure 14 and thus meet such limitations as defined, where the 
Regarding claim 19, Aschenbeck et al. disclose arranging a third shingle and a fourth shingle in the same manner as the first shingle and the second shingle, and placing an upper face of either the third or fourth shingle in contact with and longitudinally aligned with the upper face of either the first shingle or the second shingle (As similarly done in figure 11B, four shingles would be stacked with one another such that two sets of shingles each face lower surfaces of one another while one shingle of each set would have an upper surface face the upper surface of a shingle of the other set. However, if the Examiner is considered to over broadly interpret the embodiment of figure 17 as meeting such a method step, it would have been obvious to have followed the method step of figure 11B within figure 17 so as to stack at least four shingles as 
Regarding claim 20, Aschenbeck et al. disclose, or in the alternative render obvious, the adhesion enhancing material is selected from the group consisting of: polyester, polypropylene, polyamide, polystyrene, PET, polyacrylonitrile, aramid, and combinations thereof (paragraph 112 discloses the second material #570 is a heat sensitive or thermally activated foamed adhesive material, where such a foamed adhesive material can include a polymer foam that includes polyethylene foams as taught in paragraph 113, thus meeting the material as defined in the group of claim 20).
Regarding claim 21, Aschenbeck et al. disclose, or in the alternative render obvious, the adhesion enhancing strip is at least as wide as the reinforcement strip (see figure 14, where the adhesion enhancing strip #570 is wider than the reinforcement strip which forms the channel #619 and thus meets such limitations as defined).
Regarding claim 22, Aschenbeck et al. disclose, or in the alternative render obvious, the asphalt coating material of the adhesion enhancing strip does not include any granules (see figures 14 and 33 and the explanation above in the rejection of claim 1).

Claims 6-8 are rejected as being anticipated under 35 U.S.C. 102(a)(1) over Aschenbeck et al. or in the alternative under 35 U.S.C. 103 as being unpatentable over Aschenbeck et al. in view of Belt et al. (U.S. Publication 2007/0042158).
Regarding claim 6, Aschenbeck et al. depict in figure 13 that the first material strip #519 is positioned between the headlap #515 and tab #517 portions of the shingle, 
Regarding claim 7, Aschenbeck et al. in view of Belt et al. render obvious the adhesion enhancing strip is positioned such that when the shingle is installed on a roof to partially cover a previously installed shingle, the adhesion enhancing strip is operable to substantially overlap a corresponding reinforcement strip of the previously installed shingle (see figure 15A of Aschenbeck et al.).
Regarding claim 8, Aschenbeck et al. discloses in view of Belt et al. render obvious the adhesion enhancing strip has a thickness operable to cause the adhesive to contact the corresponding reinforcement strip (see figures 15 and 15A of Aschenbeck et al., where the second strip #570 comprises of a height to allow for nesting of the adhesive in the first strip channel #619 of an adjacent shingle).
Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Response to Arguments
Applicant's arguments filed 04/14/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the prior art of record do not disclose the newly added claim limitations defining the adhesion enhancing strip as including an asphalt coating material of the substrate, the present specification discloses in paragraph 61 that the adhesion enhancing material can simply be formed by spraying the substrate with water so that no granules are adhered to such an area and thus comprises the asphalt coating itself. Thus, the prior art invention of Aschenbeck et al. can be considered to comprise of an adhesion enhancing material formed by the asphalt coating itself where the adhesive #970 is to be placed in figure 33, or can be considered both the adhesive #570 and the layer of asphalt coating it is attached to. Aschenbeck et al. is thus considered to anticipate, or render obvious, the claimed invention as explained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635